     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 1 of 14 Page ID #:450



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
10   JOVANY RODRIGO RANGEL,            )       Case No. CV 20-00251-AS1
                                       )
11                   Petitioner,       )       ORDER GRANTING MOTION TO
                                       )       DISMISS THE PETITION, AND
12              v.                     )       DENYING THE PETITION AND
                                       )       DISMISSING ACTION WITH
13   W.L. MONTGOMERY, Warden,          )       PREJUDICE
                                       )
14                   Respondent.       )
                                       )
15                                     )
16
                                 I.   PROCEEDINGS
17
18        On January 9, 2020, Jovany Rodrigo Rangel (“Petitioner”) filed
19   a Petition for Writ of Habeas Corpus by a Person in State Custody
20   pursuant to 28 U.S.C. § 2254 (“Petition”) (Docket Entry No. 1).2
21
          1
22             The parties have consented to proceed before the
     undersigned United States Magistrate Judge. (Docket Entry Nos. 10,
23   12).
24        2
               The Petition was signed on March 20, 2019, lodged with
     the Clerk of the Court on January 8, 2020, and filed with the Clerk
25
     of the Court on January 9, 2020. An attached Proof of Service by
26   Mail was signed on March 20, 2019.

27        A habeas petition is constructively filed on the date a

28                                         1
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 2 of 14 Page ID #:451



 1        The Petition asserts the following claims for federal habeas
 2   relief: (1) The trial court improperly dismissed juror no. 8, in
 3   violation of Petitioner’s rights to a fair trial, unanimous jury,
 4   and due process under the Fifth, Sixth and Fourteenth Amendments to
 5   the United States Constitution and the California Constitution; (2)
 6
 7   prisoner presents his federal habeas petition to prison authorities
     for forwarding to the Clerk of the Court. Saffold v. Newland, 250
 8
     F.3d 1262, 1268 (9th Cir. 2000), vacated on other grounds, 536 U.S.
 9   214 (2002); Huizar v. Carey, 273 F.3d 1220, 1222 (9th Cir. 2001).

10        Although the Court normally would find the Petition to be
     constructively filed on March 20, 2019 based on the date the
11   Petition and Proof of Service by Mail were signed, see Roberts v.
     Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010)(“When a prisoner
12   gives prison authorities a habeas petition or other pleading to
     mail to court, the court deems the petition constructively ‘filed’
13   on the date it is signed.”), Petitioner is not entitled to the
14   benefit of the “mailbox rule” based on (a) the unexplained
     excessive amount of time between the date on which the Petition and
15   the Proof of Service by Mail were signed (March 20, 2019), and the
     date on which the Petition was filed (January 9, 2020), and (b) the
16   fact that the back of the envelope in which the Petition was mailed
     contains the handwritten notations “J.V 1-3-20” and “1/3/20
17   (indecipherable initials)” (see Petition at 46 [referring to the
     page number using the ECF numbering system]).      The handwritten
18   notations suggest that Petitioner presented the Petition to prison
     authorities for mailing on or about January 3, 2020.
19
20        As discussed below, although Petitioner had the opportunity to
     explain the discrepancies between the date on which the Petition
21   and Proof of Service by Mail were signed (March 20, 2019), and the
     date on the back of the envelope in which the Petition was mailed
22   (January 3, 2020) and/or the date on which the Petition was filed
     (January 9, 2020), he failed to do so.
23
               Therefore, for the purposes of its analysis, the Court
24   will use January 9, 2020, the date the Petition was actually filed,
     as the filing date. However, the Court notes that even if the
25
     Court were to consider January 3, 2020 as the constructive filing
26   date of the Petition (based on the notations on the back of the
     envelope in which the Petition was mailed), the Petition would
27   still be time-barred for the reasons discussed below.

28                                        2
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 3 of 14 Page ID #:452



 1   The trial court coerced a jury verdict after dismissing three
 2   jurors, empaneling three alternate jurors, and ordering the jury to
 3   begin deliberations anew, in violation of Petitioner’s rights to
 4   due process and a fair trial by an impartial jury under the Fifth,
 5   Sixth and Fourteenth Amendments to the United States Constitution
 6   and under the California Constitution; and (3) The trial court
 7   improperly instructed the jury with CALCRIM No. 372, in violation
 8   of Petitioner’s rights to due process and a fair trial under the
 9   Fifth,    Sixth   and   Fourteenth     Amendments   to   the    United   States
10   Constitution and under the California Constitution.              (Petition at
11   7-8, 14-413).
12
13         On February 11, 2020, Respondent filed a Motion to Dismiss the
14   Petition (“Motion to Dismiss”)(Docket Entry No. 8), contending that
15   the   Petition    is    time-barred.    (See   Motion    to    Dismiss   at   1,
16   Memorandum of Points and Authorities at 1-5).
17
18         On February 11, 2020, the Court issued an Order directing
19   Petitioner to file either an Opposition to the Motion to Dismiss or
20   a Statement of Non-Opposition to the Motion to Dismiss. (Docket
21   Entry No. 11).
22
23         On March 26, 2020, the Court, noting that Petitioner had
24   failed to respond to the Court’s February 11, 2020 Order, issued an
25
26         3
                 The Court refers to page numbers using the ECF numbering
27   system.

28                                           3
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 4 of 14 Page ID #:453



 1   Order to Show Cause why the Motion to Dismiss should not be
 2   granted. (Docket Entry No. 13). The Court advised Petitioner that
 3   he could discharge the Order to Show Cause by filing, no later than
 4   April 27, 2020, an Opposition to the Motion to Dismiss or a
 5   Statement of Non-Opposition to the Motion to Dismiss in compliance
 6   with the Court’s February 11, 2020 Order, or a statement setting
 7   forth why he is unable to do so.            (Id. at 1).     The Court informed
 8   Petitioner that if he proceeded to file an Opposition to the Motion
 9   to   Dismiss,    he     must   “specifically    address     why   there    is   a
10   discrepancy between the date on which the Petition and the Proof of
11   Service by Mail were signed (March 20, 2019), and the date on the
12   back of the envelope in which the Petition was mailed (January 3,
13   2020) and/or the date on which the Petition was filed (January 9,
14   2020).”      (Id. at 1-2).       The Court warned Petitioner that the
15   failure to file either an Opposition to the Motion to Dismiss or a
16   Statement of Non-Opposition to the Motion to Dismiss would be
17   deemed consent to the granting of the Motion to Dismiss pursuant to
18   Local    Rule   7-12.     (Id.   at   2).     The   Court    expressly    warned
19   Petitioner that the failure to file a timely response to the Order
20   to Show Cause would result in an Order granting the Motion to
21   Dismiss and denying the Petition and dismissing this action with
22   prejudice.      (Id.).
23
24           To date, Petitioner has failed to file either an Opposition to
25   the Motion to Dismiss or a Statement of Non-Opposition to the
26   Motion, a statement setting forth why he is unable to do so, or a
27
28                                          4
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 5 of 14 Page ID #:454



 1   request for an extension of time to file pleadings.
 2
 3        Because      the   Petition   is   facially    untimely,      and   because
 4   Petitioner   has    failed    to   establish      that   he   is   entitled   to
 5   sufficient statutory or equitable tolling, it is RECOMMENDED that
 6   the Petition be DISMISSED with prejudice.
 7
 8                                II.     BACKGROUND
 9
10        On December 1, 2015, a Los Angeles County Superior Court jury
11   in Case Number TA135945 found Petitioner guilty of one count of
12   assault with a firearm in violation of California Penal Code
13   (“P.C.”) § 245(a)(2), and one count of kidnapping for robbery in
14   violation    of   P.C.   §   209(b)(1),     and   found   true     the   special
15   allegation that a principal personally used a firearm, i.e., a
16   handgun, during the commission of the kidnapping for robbery (P.C.
17   §§ 12022.53(b), (e)(2)).           (See Respondent’s Notice of Lodging
18   [“Lodgment”] No. 1 at 15-16, 21, 38-39).4            On September 16, 2016,
19
          4
20             The jury found the following special allegations not
     true: (1) that the assault with a firearm and the kidnapping for
21   robbery were committed for the benefit of, at the direction of, or
     in association with a criminal street gang with the specific intent
22   to promote, further or assist in criminal conduct by gang members
     (P.C. § 186.22(b)(1)(C)); (2) that during the commission of the
23   kidnapping for robbery a principal personally and intentionally
     discharged a firearm, i.e., a handgun, which caused great bodily
24   injury to the victim (P.C. §§ 12022.53(d), (e)(1)); and (3) that a
     principal personally and intentionally discharged a firearm, i.e.,
25
     a handgun (P.C. §§ 12022.53(c), (e)(1)). (See Lodgment No. 1 at
26   15-16, 21, 38-39).

27        The jury found Petitioner’s co-defendant, Abel Casillas,

28                                           5
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 6 of 14 Page ID #:455



 1   the trial court sentenced Petitioner to state prison for life with
 2   the possibility of parole on the kidnapping for robbery conviction,
 3   plus 10 years on the principal personal firearm use finding, and a
 4   stayed term of 3 years on the assault with a firearm conviction.
 5   (See Lodgment No. 1 at 43-44, No. 2 at 2).
 6
 7        Petitioner     appealed   his    convictions   and   sentence      to    the
 8   California Court of Appeal.           (See Lodgment Nos. 2, 4-5).              On
 9   February 5, 2018, the California Court of Appeal remanded the
10   matter   to   the   Los   Angeles    County   Superior    Court   for   a     new
11   sentencing hearing pursuant to P.C. 12022.53(h) [“The court may, in
12   the interest of justice pursuant to Section 1385 and at the time of
13   sentencing, strike or dismiss an enhancement otherwise required to
14   be imposed by this section.”],5 but affirmed the judgment in all
15   other respects.     (See Lodgment No. 7).
16
17        On April 20, 2018 (on remand), the Los Angeles County Superior
18   Court held a hearing, exercised its discretion not to “strike the
19   punishment” pursuant to P.C. § 12022.53(h), and ordered that the
20   sentence imposed on September 16, 2016 remain the same.                      (See
21   Lodgment No. 10 at 32-33).
22
23   guilty of the same offenses, found various firearm allegations to
     be true, and found the criminal street gang allegations to be not
24   true. (See Lodgment No. 1 at 11-12, 17, 35-37).
25        5
               “Under [Senate Bill] 620, trial courts have the
26   discretion to strike firearm enhancements brought under §§ 12022.5
     and 12022.53.” Chavez v. Baughman, 2018 WL 5734654, *2 (C.D. Cal.
27   Oct. 28, 2018).

28                                          6
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 7 of 14 Page ID #:456



 1         Petitioner filed a Petition for Review with the California
 2   Supreme Court which was summarily denied on April 25, 2018.           (See
 3   Lodgment Nos. 8-9).6
 4
 5         Petitioner admittedly has not filed any habeas petitions in
 6   the   California    courts.       (See   Petition     at   4;   see   also
 7   http://appellatecases.courtinfo.ca.gov [last visited May 8, 2020]).
 8
 9         As stated above, the Petition was filed on January 9, 2020.
10
11                              III.    DISCUSSION
12
13   1.    The Petition is Time Barred
14
15         A.    The Limitations Period
16
17         The Antiterrorism and Effective Death Penalty Act (“AEDPA”)
18   applies to the Petition because it was filed after the statute’s
19   effective date of April 24, 1996.        See Lindh v. Murphy, 521 U.S.
20   320, 322-23 (1997).    Under AEDPA, state prisoners must file their
21   federal habeas petitions within one-year of the latest of the
22   following dates:
23
24         (A)   the date on which the judgment became final by the
25
26         6
               Neither party has provided the Court with a copy of the
27   California Supreme Court’s Order denying the Petition for Review.

28                                        7
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 8 of 14 Page ID #:457



 1               conclusion of direct review or the expiration of
 2               the time for seeking such review;
 3
 4        (B)    the date on which the impediment to filing an
 5               application created by State action in violation of
 6               the Constitution or laws of the United States is
 7               removed, if the applicant was prevented from filing
 8               by such State action;
 9
10        (C)    the date on which the constitutional right asserted
11               was initially recognized by the Supreme Court, if
12               the right has been newly recognized by the Supreme
13               Court and made retroactively applicable to cases on
14               collateral review; or
15
16        (D)    the date on which the factual predicate of the
17               claim      or    claims   presented       could    have   been
18               discovered through the exercise of due diligence.
19
20   28 U.S.C. § 2244(d)(1).         “AEDPA’s one-year statute of limitations
21   in § 2244(d)(1) applies to each claim in a habeas application on an
22   individual basis.”          Mardesich v. Cate, 668 F.3d 1164, 1171 (9th
23   Cir. 2012).      The limitations period is tolled when a prisoner
24   properly files an application for state post-conviction review
25   (statutory tolling) and may also be tolled during reasonable
26   periods    of   time    between   such       state   habeas   proceedings    (gap
27
28                                            8
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 9 of 14 Page ID #:458



 1   tolling).    28 U.S.C. § 2244(d)(2); Pace v. DiGuglielmo, 544 U.S.
 2   408, 410 (2005).
 3
 4        AEDPA’s limitations period may also be tolled for equitable
 5   reasons “in appropriate cases.”        Holland v. Florida, 560 U.S. 631,
 6   645 (2010).     The Ninth Circuit recognizes the availability of
 7   equitable   tolling   of   the    one-year    statute   of    limitations   in
 8   situations where “extraordinary circumstances beyond a prisoner’s
 9   control make it impossible to file a petition on time.” Spitsyn v.
10   Moore, 345 F.3d 796, 799 (9th Cir. 2003).                    A prisoner must
11   establish that: (1) he has been pursuing his rights diligently; and
12   (2) some extraordinary circumstance caused the delay. Holland, 560
13   U.S. at 649.       This is a highly fact-dependent determination.
14   Spitsyn, supra.
15
16        B.     Petitioner Did Not         File   His   Petition     Within     The
                 Limitations Period
17
18        As indicated above, a petitioner ordinarily has one-year from
19   the date that the state court’s judgment becomes final to file a
20   federal habeas petition.          See 28 U.S.C. § 2244(d)(1).         A case
21   becomes final at “the conclusion of direct review or the expiration
22   of the time for seeking such review.”          28 U.S.C. § 2244(d)(1)(A).
23
24        The California Supreme Court denied Petitioner’s Petition for
25   Review on April 25, 2018.        Petitioner’s conviction became final on
26   July 24, 2018, when Petitioner’s time to petition the United States
27
28                                         9
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 10 of 14 Page ID #:459



 1   Supreme Court for a writ of certiorari expired.7                   See Wixom v.
 2   Washington, 264 F.3d 894, 897 (9th Cir. 2001); see also Caspari v.
 3   Bohlen, 510 U.S. 383, 390 (1994)(“A state conviction and sentence
 4   become final for purposes of retroactivity analysis when the
 5   availability       of   direct   appeal    to   the    state   courts   has   been
 6   exhausted and the time for filing a petition for a writ of
 7   certiorari has elapsed or a timely petition has been finally
 8   denied.”).8 Therefore, the AEDPA one-year limitations period began
 9   to run on July 25, 2018 and, absent the application of an alternate
10   start       date   under   §   2244(d)(1),9     or    sufficient   statutory    or
11   equitable tolling, the limitations period expired one year later,
12   on July 25, 2019.          See Patterson v. Stewart, 251 F.3d 1243, 1246
13   (9th Cir. 2001).
14
15           As set forth above, the instant Petition was filed on January
16   9, 2020, more than five months after the statute of limitations
17   expired on July 25, 2019.         Therefore, absent grounds for equitable
18
19           7
               Pursuant to United States Supreme Court Rule 13.1,
20   Petitioner had 90 days from the date the California Supreme Court
     denied his Petition for Review to petition the Supreme Court for a
21   writ of certiorari.
             8
22             Since Petitioner did not appeal his resentencing to the
     California Court of Appeal or the California Supreme Court,
23   Petitioner was unable to petition the United States Supreme Court
     for a writ of certiorari. See 28 U.S.C. §§ 1257 and 2101(d); Sup.
24   Ct. R. 13.1.
25           9
               Since Petitioner does not allege the applicability of
26   other circumstances that would delay the running of the statute of
     limitations (see 28 U.S.C. § 2244(d)(1)(B), (C), (D)), the Court
27   will not address those provisions.

28                                             10
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 11 of 14 Page ID #:460



 1   tolling, the Petition is untimely.
 2
 3        C.    Petitioner Is Not Entitled To Equitable Tolling
 4
 5        The    United    States   Supreme     Court   has    recognized     the
 6   availability of equitable tolling to the one-year statute of
 7   limitations    in    “extraordinary    circumstances,”    such   as    those
 8   involving “serious instances of attorney misconduct.” Holland, 560
 9   U.S. at 649-52.
10
11        The Ninth Circuit recognizes the availability of equitable
12   tolling of the one-year statute of limitations in situations where
13   extraordinary circumstances beyond a prisoner’s control make it
14   impossible to file a petition on time.        Spitsyn, 345 F.3d at 799.
15   The words “extraordinary” and “impossible” suggest the limited
16   availability of this doctrine and, to date, the Ninth Circuit has
17   found very few circumstances which warrant equitable tolling.10 See
18
          10
               See e.g., Grant v. Swarthout, 862 F.3d 914, 925-26 (9th
19   Cir. 2017)(equitable tolling warranted where prison officials
20   failed to provide petitioner with a requested prison account
     certificate, a document the petitioner needed in order to file his
21   habeas petition); Luna v. Kernan, 784 F.3d 640, 646-49 (9th Cir.
     2015)(equitable tolling warranted where petitioner’s counsel
22   voluntarily dismissed petitioner’s timely federal habeas petition
     for no good reason, misled petitioner to believe that a fully
23   exhausted federal habeas petition would be filed “shortly” [without
     informing petitioner that the statute of limitations was going to
24   run in three weeks], and misled petitioner to believe - for more
     than six years - that his federal habeas petition was moving
25
     forward toward a hearing on the merits); Rudin v. Myles, 781 F.3d
26   1043, 1056-59 (9th Cir. 2015)(equitable tolling warranted where
     petitioner’s first counsel abandoned petitioner by making minimal
27   visits to petitioner and then stopping the visits, blocking

28                                         11
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 12 of 14 Page ID #:461



 1   Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009)(“To
 2   apply the doctrine in ‘extraordinary circumstances’ necessarily
 3   suggests the doctrine’s rarity.”).          A petitioner must establish
 4   that: (1) he has been pursuing his rights diligently; and (2) some
 5   extraordinary circumstance caused the delay.              Pace, 544 U.S. at
 6   418.   This is a highly fact-dependent determination.           Spitsyn, 345
 7   F.3d at 799.      Petitioner bears the burden to prove equitable
 8   tolling.     See Zepeda v. Walker, 581 F.3d 1018, 1019 (9th Cir.
 9   2009). Petitioner must show that “‘the extraordinary circumstances
10   were   the   cause   of   his   untimeliness      .   .   .   and    that   the
11   ‘extraordinary    circumstances    ma[de]    it   impossible        to   file   a
12   petition on time.’” Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir.
13   2009)(citations omitted).       Petitioner must show that an “external
14
15   petitioner’s phone calls, not showing an intention at post-
     conviction hearings to actually represent petitioner, and failing
16   to provide petitioner with reasons for counsel’s delay; and where
     the state affirmatively misled petitioner into believing that the
17   state court had excused petitioner’s late filing and that the
     statute of limitations would be statutorily tolled); Gibbs v.
18   LeGrand, 767 F.3d 879, 886-88 (9th Cir. 2014)(equitable tolling
     warranted where petitioner’s counsel abandoned petitioner by
19   failing to notify him of the state supreme court’s denial of his
20   appeal of his state post-conviction petition until after the
     expiration of the statute of limitations, despite petitioner’s
21   repeated inquiries); Doe v. Busby, 661 F.3d 1001, 1012-15 (9th Cir.
     2011)(equitable tolling warranted where petitioner’s counsel failed
22   to file federal habeas petition after making numerous promises to
     timely file, did not return petitioner’s file until long after the
23   statute of limitations had run, and petitioner was reasonably
     diligent in pursuing his rights); and Bills v. Clark, 628 F.3d
24   1092, 1098-1101 (9th Cir. 2010)(equitable tolling may be warranted
     where mental impairment so severe that petitioner was unable
25
     personally either to understand the need to timely file or prepare
26   a habeas petition, and that impairment made it impossible under the
     totality of the circumstances to meet the filing deadline despite
27   petitioner’s diligence).

28                                        12
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 13 of 14 Page ID #:462



 1   force”     caused      the   untimeliness,          rather    than       “oversight,
 2   miscalculation or negligence.”               Waldron-Ramsey, supra (citation
 3   omitted); see also Holland, 560 U.S. at 651-52.
 4
 5          Petitioner has failed to allege or show that circumstances
 6   beyond his control made it impossible for him to file a timely
 7   federal habeas petition. See Gaston v. Palmer, 417 F.3d 1030, 1034
 8   (9th     Cir.    2005)(equitable      tolling       not   available      where   the
 9   petitioner failed to meet burden of showing a “causal connection”
10   between the petitioner’s self-representation and his inability to
11   file a timely federal habeas petition).
12
13          Moreover, any possible claim for equitable tolling based on
14   Petitioner’s lack of understanding of the law also fails.                        See
15   Waldron-Ramsey, 556 F.3d at 1013 n.4 (“[We] have held that a pro se
16   petitioner’s confusion or ignorance of the law is not, itself, a
17   circumstance warranting equitable tolling.”); Rasberry v. Garcia,
18   448 F.3d 1150, 1154 (9th Cir. 2006)(“[A] pro se petitioner’s lack
19   of    legal     sophistication   is    not,    by   itself,   an       extraordinary
20   circumstance warranting equitable tolling.”); Turner v. Johnson,
21   177    F.3d     390,   392   (5th     Cir.    1999)(“Neither       a     plaintiff’s
22   unfamiliarity with the legal process nor his lack of representation
23   during the applicable filing period merits equitable tolling . . .
24   It is irrelevant whether the unfamiliarity is due to illiteracy or
25   any other reason.”).
26
27          Because Petitioner has failed to demonstrate that he is
28                                            13
     Case 2:20-cv-00251-AS Document 14 Filed 05/08/20 Page 14 of 14 Page ID #:463



 1   entitled to equitable tolling or that he is actually innocent, the
 2   Court must find the Petition to be untimely.
 3
 4                                      ORDER
 5
 6        For   the    foregoing    reasons,    IT   IS   ORDERED    that:   (1)
 7   Respondent’s Motion to Dismiss the Petition is GRANTED; and (2)
 8   Judgment is entered denying the Petition and dismissing this action
 9   with prejudice.
10
11        LET JUDGMENT BE ENTERED ACCORDINGLY.
12
13   DATED: May 8, 2020
14
15                                                    /s/
                                                  ALKA SAGAR
16                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                          14
